           Case 1:19-cr-00791-ER Document 20 Filed 02/23/21 Page 1 of 1




                                      February 19, 2021

BY ECF                                      The application to adjourn the April 19 trial is
The Honorable Judge Edgardo Ramos           GRANTED. The application for a teleconference is
United States District Courthouse           DENIED. The parties are directed provide to the
Southern District of New York               Court, in writing, their positions on the timing of the
40 Foley Square                             new trial date.
New York, NY 10007                          SO ORDERED.

Re:    United States v. John Dupont
       19 CR. 791 (ER)                                                    2/23/2021

Dear Judge Ramos:

        On behalf of John Dupont, and with the consent of the Government, I write to request that
the Court adjourn his April 19, 2021 trial and schedule a teleconference between the parties to
discuss a new date. An adjournment is necessary given Mr. Dupont’s current status and the current
limitation on his legal visits. Mr. Dupont remains detained and under the care of the Windsor Park
Nursing Home. Due to the COVID-19 pandemic, in-person legal visits to the nursing home have
been suspended. I cannot effectively represent Mr. Dupont at trial in April without the ability to
meet with him, review discovery, and prepare in person.

        Both parties are available for a teleconference the week of February 22 to discuss the timing
of a possible adjournment.




                                                              Respectfully submitted,

                                                              ___/s/_________________
                                                              Zawadi Baharanyi
                                                              Assistant Federal Defender
                                                              (212) 417-8735



cc: AUSA Alexander Rossmiller (by ECF)
